Citation Nr: 1615385	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-47 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine.
 
2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative joint disease, right acromioclavicular (AC) joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to March 2006, when he retired with more than 20 years of active service.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service-connection for degenerative joint disease of the lumbar spine, and degenerative joint disease, right AC joint, with both disabilities evaluated as noncompensable.  In pertinent part, the RO assigned an effective date for service connection for degenerative joint disease of the lumbar spine of April 1, 2006, and an effective date for service connection for degenerative joint disease, right AC joint, of January 25, 2007.  The Veteran appealed the issues of entitlement to increased (compensable) initial evaluations.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In September 2009, the RO granted the increased initial evaluation claims, to the extent that it assigned a 10 percent evaluation for degenerative joint disease of the lumbar spine, with an effective date of September 24, 2007, and a 10 percent evaluation for degenerative joint disease, right AC joint, with an effective date of April 1, 2006.  

In February 2014, the Board remanded the claims for additional development.  

In July 2014, the Appeals Management Center assigned an effective date of April 1, 2006, for the Veteran's 10 percent evaluation for his service-connected degenerative joint disease of the lumbar spine.

Since these increases did not constitute full grants of the benefits sought, the increased initial evaluation issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In December 2010, the Veteran was afforded a videoconference hearing before Tresa Schlecht, who is the Acting Veterans Law Judge rendering the determination in these claims, and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014 & Supp. 2015).


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease of the lumbar spine is shown to have been productive of complaints of pain, and objective limitation of forward flexion to 70 degrees, but there is no medical evidence of limitation of flexion to 60 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or intervertebral disc syndrome with incapacitating episodes lasting 2 weeks during a 12-month period.
 
2.  The Veteran's service-connected right AC joint disability is not shown to have been productive of ankylosis of the scapulohumeral articulation, limitation of abduction to 60 degrees or a limitation of motion to midway between the side and shoulder level; there is no malunion or recurrent dislocation of the humerus, or a dislocation of, or nonunion of, the clavicle or scapula.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's service-connected degenerative joint disease, right acromioclavicular (AC) joint, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014);   38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to increased initial evaluations for his service-connected degenerative disc disease of the lumbar spine, and degenerative joint disease, right acromioclavicular (AC) joint.  During his hearing, held in December 2010, he testified that he had been forced to leave a job as a dump truck driver due to his symptoms.  He was currently employed with a Federal Government agency, where he made about half as much money.  

With regard to his back disability, he testified that he had a limp, that he took Flexeril three times per day, and that he also took Vicodin.  He stated that he had severe daily symptoms, to include pain, a limitation of motion, and spasms, that he was receiving monthly epidural injections, that he used a special chair at his work, and that he could not sit or stand "for any extreme amount of time at all."  With regard to his right shoulder disability, he testified that he could not raise his arm straight up.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C.A. § 5107(b). 

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

A.  Lumbar Spine

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Under 38 C.F.R. § 4.71a, DC 5237 and DC 5242 (see also DC 5003), lumbosacral strain and degenerative arthritis of the spine) are rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that a 10 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height. 

An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months.  Id.

A 20 percent rating is warranted for IVDS with incapacitating episodes lasting at least 2 weeks but less than 6 weeks during the past 12 months.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest "prescribed by a physician" and treatment by a physician.  [Note 1].

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The Board finds that an initial evaluation in excess of 10 percent is not warranted.  An evaluation in excess of 10 percent is not appropriate without evidence of forward flexion of the thoracolumbar spine limited to between 30 and 60 degrees, or evidence that combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  Here, the evidence is insufficient to show that the Veteran's disability meets these criteria.  

The only recorded ranges of motion for the spine are from VA examinations conducted in 2007 and 2014.  A January 2007 VA joints examination report shows that the Veteran's back had forward flexion to 90 degrees, extension to 30 degrees, lateral motion to 30 degrees, bilaterally, and rotation to 30 degrees, bilaterally.  A May 2014 VA disability benefits questionnaire (DBQ) shows that the Veteran's back had forward flexion to 70 degrees, extension to 20 degrees, lateral motion to 20 degrees, bilaterally, and rotation to 20 degrees, bilaterally.  

This evidence does not show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis at either examination.  See infra.  

The Veteran testified to greater limitation of motion with exacerbations, which might occur with any non-sedentary work or activity.  However, the Veteran did not provide any medical evidence that he sought treatment during such an exacerbation.  The Veteran did not identify any provider or facility from which medical records since 2008 might be available.  

With regard to the possibility of an initial evaluation in excess of 10 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, there is no evidence to show that a physician ordered bed rest for his low back symptoms, and there is no objective evidence of incapacitating episodes within the meaning of the regulation.  The May 2014 VA DBQ shows that the examiner indicated that although the Veteran has IVDS, it was not productive of any incapacitating episodes over the past 12 months.  See DC 5243, Note 1.  Accordingly, an initial evaluation in excess of 10 percent is not warranted.  

The Board has also considered whether an increased initial evaluation could be assigned under 38 C.F.R. §§ 4.40 and 4.45, on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  

The January 2007 VA examination report shows the following: the Veteran complained of pain just above the waistline.  He had no functional limitations on walking or standing.  There were no incapacitating episodes of arthritis.  No assistive aids were needed for walking.  A December 2006 X-ray revealed that intervertebral body heights and disc spaces are normal.  The impression was minimal spondylosis of the lower lumbar spine.  There was no relevant history of hospitalization or surgery.  There was no history of fatigue, decreased motion, stiffness, weakness, or spasms.  There was daily, constant, mild, stabbing pain, with use of Flexeril.  There was no muscle spasm, tenderness, or guarding, severe enough to be responsible for an abnormal gait or abnormal spinal contour.  There were no flare-ups.  

On examination, there was/were no spasms, atrophy, guarding, tenderness, weakness, or pain on motion.  Posture and gait were normal.  There was no gibbus, kyphosis, list, lumbar lordosis, scoliosis, or reverse lordosis.  Strength was 5/5, bilaterally, in the hips.  A sensory examination was normal.  Reflexes were 2+ at the knees, ankles, and plantar (Babinski), bilaterally.  There was no pain on active motion, or after repetitive use.  There was no additional loss of motion after repetitive use in any plane, with the exception of pain on left lateral rotation.  The Veteran was employed full-time as a manager, and claimed that he had lost about 3 weeks of work in the past 12 months due to back symptoms.  

The May 2014 VA back DBQ shows the following: the Veteran's claims file had been reviewed.  The relevant diagnoses were mild DDD (degenerative disc disease) and DJD (degenerative joint disease), and obesity.  The Veteran complained of chronic pain at his beltline without radiation, that limits his activity.  There was functional loss in the form of less movement than normal.  There was no muscle spasm, or guarding, of the thoracolumbar spine, and these symptoms did not result in abnormal gait or abnormal spinal contour.  Strength at the hips, knees, ankles, and great toes, was 5/5, bilaterally.  There was no muscle atrophy.  A sensory examination was normal.  There was no radicular pain or ankylosis.  The Veteran does not use any assistive devices as a normal mode of locomotion.  The Veteran reported that his back symptoms did not affect his ability to work at his current job.  

There was no objective evidence of painful motion at either VA examination.  There was no evidence of an exacerbation at either VA examination, since no objective evidence of painful motion was noted.  The examiner who conducted the 2014 VA examination opined that it was not feasible to produce an opinion as to how much decreased motion may result during a flare-up, or how much pain, incoordination, weakness or fatigability could limit functional ability, since any opinion about additional limitation during a flare-up would be necessarily based on observation by the Veteran, which, in the absence of objective measurement, would be merely a guess from the Veteran.      

Private treatment records, dated between 2006 and 2008, show treatment for complaints of non-radiating back pain, with a history of epidural steroid injections.  They contain multiple findings of a normal lumbar spine movement, with normal motor and sensory examinations.  A September 2006 report notes that he does aerobics, and that he works as a manager of construction.  A September 2007 MRI is noted to contain an impression of degenerative disc disease with shallow disc protrusions and annular tears of L4-5 and L5-S1, facet arthropathy and inflammation, and a vestigial S1-S2 intervertebral disc.

The claims files include three lay statements, received in February 2008, in which the authors assert that they have observed the Veteran to have severe back pain.

In summary, there is testimony and lay evidence that the Veteran has pain.  However, there is no medical evidence that shows a severity of functional loss due to pain such as to warrant an initial evaluation in excess of 10 percent.  Pain alone does not constitute a functional loss under VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  When the range of motion findings, and the evidence showing functional loss are considered, to include the findings (or lack thereof) pertaining to neurologic deficits, muscle strength, and muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an initial evaluation in excess of 10 percent.  

The Veteran is competent to testify that he has exacerbations of back pain.  He has testified that he believes he has greater limitation of motion of the back than shown on the 2007 VA examination.  However, the Board would expect that, if the Veteran had constant, recurring limitations of pain and muscles spams, the Veteran would seek treatment for these exacerbations.  There is no clinical evidence that the Veteran has sought treatment or evaluation of back pain at a time when his limitation of motion was other than mild.  

The Board therefore finds that the preponderance of the available, objective evidence is against assignment of an initial evaluation in excess of 10 percent.  The claim must be denied.

B.  Right Shoulder

The Veteran's service-connected degenerative joint disease, right acromioclavicular (AC) joint has been evaluated as 10 percent disabling under DCs 5201-5010.  

The Board must determine whether an initial evaluation in excess of 10 percent is warranted under any applicable diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Therefore, the following diagnostic codes are relevant:

Under DC 5200, where there is favorable ankylosis of the scapulohumeral articulation, with abduction to 60 degrees, can reach mouth and head, a 20 percent evaluation is warranted for the minor upper extremity.  

Under DC 5201, for both a dominant and a non-dominant arm, a 20 percent evaluation is provided for limitation of motion of the arm at shoulder level, or where there is limitation of motion midway between the side and shoulder level.

Under DC 5202, humerus, other impairment of, malunion of, with moderate deformity, warrants a 20 percent evaluation (major and minor shoulder); malunion of the humerus with marked deformity, is evaluated as 20 percent disabling (minor shoulder); recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, is evaluated as 20 percent disabling (major and minor shoulder); recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are evaluated as 20 percent disabling (minor shoulder); a fibrous union of the humerus is evaluated as 40 percent disabling (minor shoulder). 

Under DC 5203, a 20 percent evaluation is warranted for clavicle or scapula, impairment of, dislocation of, or nonunion of, with loose movement, for both the major arm, and the minor arm.

The standardized description of joint measurements is provided in Plate I under 38 C.F.R. § 4.71 (2015).  These descriptions indicate that normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction of the shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and that normal internal rotation is from 0 to 90 degrees.

A VA examination report dated in January 2007 shows the Veteran was able to perform flexion of the right shoulder from 0 to 180 degrees, with pain between 150 and 180 degrees.  Abduction was from 0 to 180 degrees, with pain between 150 and 180 degrees.  External rotation, and internal rotation, was both from 0 to 90 degrees, with pain between 70 and 90 degrees.  For all planes of motion, there was no additional loss of motion on repetitive use.  There were no recurrent shoulder dislocations, and no joint ankylosis.  The right AC joint is stable against resistance.  A December 2006 X-ray noted that the glenohumeral joint was intact, with mild hypertrophic changes of the AC joint with a superior spur in the distal clavicle.  It contained an impression of degenerative changes of the AC joint.  The relevant diagnosis was mild DJD right AC joint.

A May 2014 VA examination report reflects that the Veteran's claims file had been reviewed.  Flexion, and abduction were from 0 to 165 degrees.  External rotation, and internal rotation, were both from 0 to 90 degrees. 

There was no additional limitation in the range of motion of the shoulder and arm following repetitive use testing, and no objective evidence of pain following repetitive motion.  There was function loss and/or functional impairment of the shoulder and arm in the form of weakened movement.  There was no guarding.  Strength on abduction and forward flexion was 4/5.  There is no ankylosis.  There is no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joints.  The Veteran's right shoulder condition does not impact his ability to work.  It was not feasible to produce an opinion as to how much decreased motion may result during a flare-up, or how much pain, incoordination, weakness or fatigability could limit functional ability.  This is because, if he had a flare-up upon the current or any other examination, no objective evidence of painful motion was noted.  In addition, if he had a flare-up when an examiner without a protractor was present, any results would either be merely a guess from the Veteran which would be inaccurate, self-serving and/or a non-objective statement.    

Private treatment records, dated between 2006 and 2008, contain several findings of a normal range of motion in the shoulders, with normal motor and sensory examinations.  A September 2006 report notes that he does aerobics, and that he works as a manager of construction.  

The Board finds that the criteria for an initial evaluation in excess of 10 percent under DC 5200 and DC 5201 have not been met for the right shoulder.  The evidence is insufficient to show that the Veteran's right shoulder is productive of ankylosis of scapulohumeral articulation, that abduction of the right shoulder is limited to 60 degrees, or that the right shoulder is productive of a limitation of motion to midway between the side and shoulder level.  Even when pain is taken into account, the limitations caused thereby do not equate to restricted motion that would warrant an initial increased evaluation.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the criteria for an initial evaluation in excess of 10 percent under DCs 5200 and 5201 have not been met for the right shoulder. 

In addition, there is no evidence to show a malunion, or recurrent dislocation, of the humerus, or a dislocation of, or nonunion of, the clavicle or scapula.  The criteria for an initial evaluation in excess of 10 percent under DC's 5202 and 5203 are therefore not met for the right shoulder.

Finally, the Board has also considered the functional impairment which can be attributed to pain and weakness.  DeLuca; 38 C.F.R. §§ 4.40, 4.45; see also VAGCOPPREC 9-98.  The Board acknowledges that Veteran's testimony regarding his pain are credible.  Nevertheless, there is no record which supports a finding that the Veteran has required him to seek medical evaluation or treatment during such an exacerbation.  The criteria for an initial evaluation in excess of 10 percent are not shown to have been met under DCs 5200 or 5201, and the Board finds that an initial evaluation in excess of 10 percent is not warranted on the basis of additional functional loss due to pain and weakness.  Powell.  

When the ranges of motion in the Veteran's right shoulder are considered together with the evidence (or lack thereof) of such symptoms as weakness, laxity, incoordination, atrophy, and other impairment, the Board finds that the record does not show that the Veteran's functional loss due to his service-connected right shoulder disability impairs him to such a degree that right shoulder disability is the equivalent of the criteria as required for an initial evaluation in excess of 10 percent.

C.  Conclusion

The Board has considered the Veteran's statements that he should be entitled to increased initial evaluations, and the lay statements.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his back and right shoulder symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant increased initial evaluations.  The Board has also considered the submitted lay statements.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of those currently assigned are provided for certain manifestations of the service-connected disabilities on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disabilities have caused him to miss work, or that they have resulted in any post-service hospitalization during the time period on appeal.  In this regard, the Veteran has been noted to be working full-time as a manager of construction.  There is no medical evidence to show that his disabilities impact his ability to work, and the May 2014 VA DBQ shows that the examiner concluded that his back and right shoulder disabilities do not impact his ability to work.  While his disabilities have resulted in some impairment, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The Board finds, therefore, that the Veteran's service-connected disabilities are not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claims, the Board has considered the determination in Fenderson, and whether the Veteran is entitled to increased initial evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of either of the disabilities on appeal such that an increased initial evaluation is warranted.

Finally, although the Veteran has submitted evidence of medical disability, and is presumed to have made claims for the highest evaluations possible, he has not submitted evidence to support his contention that he had to switch to a lower-paying job as a result of service-connected back pain 

It appears that the Veteran is working full-time; during his December 2010 hearing he stated that he was employed.  Therefore, the Board finds that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

III.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015).  However, a VCAA notice need not be provided, where, as here, the claims involve initial increased evaluations, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded examinations.

In December 2010, the Veteran was provided an opportunity to set forth his contentions during a videoconference hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the December 2010 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the severity of the disabilities for which an initial increased evaluations are claimed.  The testimony did not reflect that there were any identified, outstanding medical records available that would support his claim that have not been obtained.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  The Board may proceed to adjudicate the claims based on the current record.

In February 2014, the Board remanded these claims.  The Board directed that the Veteran be requested to identify all sources of treatment for his back, and right shoulder, symptoms, since March 2008 (i.e., since the most recent treatment report of record), and should be afforded the opportunity to submit alternative evidence of the severity of the service-connected disabilities, such as employment records and the like.  That same month, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand instructions.  There is no record of a response.  

The Board further directed that the Veteran be afforded examinations to evaluate his lumbar spine and right shoulder disabilities.  In May 2014, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that VA has met all duties to the Veteran.  If there was any defect in VA's actions to meet its duties to the Veteran, such defect could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

An initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine is denied.  

An initial evaluation in excess of 10 percent for service-connected degenerative joint disease, right acromioclavicular joint, is denied.




____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


